December 14, 2007 Mr. Michael C. Volley Senior Accountant United States Securities and Exchange Commission 100 F Street N.E. Washington D.C. 20549 RE: Citizens Financial Corp Form 10-K for Fiscal Year Ended December 31, 2006 Filed March 29, 2007 File No. 002-96144 Dear Mr. Volley: After receiving your letter dated November 30, 2007 regarding your limited review of our financial statements and related disclosures in our most recent Form 10-K, we reviewed your comments and will make revisions as detailed below.The following paragraphs represent our responses to the individual comments you noted in your letter and include our intent to make revisions in future filings, as well as provide a draft of our proposed disclosures. Form 10-K filed March 29, 2007 Selected Financial Data General 1. Regarding our disclosure of selected quarterly financial data as required by Item 302 of Regulation S-K, Citizens Financial Corp. is a Section 15(d) company under the Securities Exchange Act of 1934 and is not a Section 12 company thereunder, we do not believe that the selected quarterly financial data under Item 302 of Regulation S-K is required. Please see Item 302(a)(5) of Regulation S-K. Five Year Summary, page 11 2. We will revise in future filings our Five Year Summary to include long-term obligations for all periods presented as required by Item 301 of Regulation S-K.The following table presents a draft of the revised disclosure as of December 31, 2006: December 14, 2007 Volley Page 2 Citizens Financial Corp. Selected Financial Data Five Year Summary (in thousands of dollars, except per share data) 2006 2005 2004 2003 2002 BALANCE SHEET DATA: Total assets $ 242,980 $ 238,190 $ 213,783 $ 209,129 $ 182,400 Securities 59,746 66,854 53,874 60,077 54,219 Loans, net 166,218 152,136 144,587 134,311 115,187 Deposits 196,543 190,486 165,301 161,549 147,741 Long-term obligations 3,512 5,145 4,146 3,403 1,879 Total shareholders' equity 20,278 19,613 20,223 20,478 20,605 SUMMARY OF OPERATIONS: Interest income $ 15,351 $ 12,976 $ 11,443 $ 11,415 $ 11,519 Interest expense 5,856 4,056 3,073 3,193 3,972 Net interest income 9,495 8,920 8,370 8,222 7,547 Provision for loan losses 423 275 935 324 288 Net interest income after provision for loan losses 9,072 8,645 7,435 7,898 7,259 Noninterest income 1,630 1,468 1,393 1,292 1,353 Noninterest expense 7,659 7,139 6,745 6,194 5,692 Income before income taxes 3,043 2,974 2,083 2,996 2,920 Income taxes 956 927 427 984 992 Net income $ 2,087 $ 2,047 $ 1,656 $ 2,012 $ 1,928 PER SHARE DATA*: Net income $ 1.13 $ 1.10 $ 0.88 $ 1.05 $ 0.99 Cash dividends $ 0.57 $ 0.53 $ 0.52 $ 0.50 $ 0.47 *Restated to reflect stock split in the form of a 200% stock dividend declared in March 2006. December 14, 2007 Volley Page 3 Summary of Loan Loss Experience, page 15 3. We will disclose, in future filings, our ratio of net losses to average loans outstanding for each of the last five fiscal years as required by Item IV.A. of Industry Guide 3.The following table presents a draft of the revised analysis of our allowance for loan losses for each of the last five fiscal year ends. December 31 2006 2005 2004 2003 2002 (in thousands of dollars) Balance, beginning of year $ 1,597 $ 1,378 $ 1,396 $ 1,386 $ 1,398 Charge offs: Commercial, financial and agricultural 123 - 1,031 129 134 Real estate-mortgage - - 36 24 56 Installment 39 90 98 190 138 Total 162 90 1,165 343 328 Recoveries: Commercial, financial and agricultural 4 5 192 21 3 Real estate-mortgage - 1 - - 1 Installment 11 28 20 8 24 Total 15 34 212 29 28 Net charge offs 147 56 953 314 300 Provisions for loan losses 423 275 935 324 288 Balance, end of year $ 1,873 $ 1,597 $ 1,378 $ 1,396 $ 1,386 Ratio of net charge-offs during the period to averageloans outstanding during the period 0.09 % 0.04 % 0.67 % 0.25 % 0.27 % Financial Statements Consolidated Statements of Income, page 26 4. In preparing each Form 10-K or Form 10-Q filed, we examine what is included in other noninterest income and other noninterest expense to determine whether any items exceed 1% of the sum of total interest income and total other income.Any items that exceed this amount are separately presented as required by Rule 9-04 of Regulation S-X.For your review the following lists detail what is included in other noninterest income, as well as what is included in other noninterest expense. December 14, 2007 Volley Page 4 Other Noninterest Income 2006 2005 2004 Safe deposit box rental income $ 28,082 $ 15,713 $ 27,683 Promotional coin sales 25,187 26,428 22,135 Wire transfer fees 24,730 19,690 12,440 Miscellaneous customer service fees 1,447 869 996 Cashier's check cees 1,214 1,676 1,924 Commission from accepting utility payments 2,758 7,407 8,417 Check cashing fees 39,381 7,171 - Gain on sale of assets 32,334 27,662 53,914 Merchant services fees 4,270 3,783 6,243 Index Powered CD market adjustment 32,217 29,189 28,414 Bank owned life insurance income 81,683 81,632 121,867 Miscellaneous income 53,035 50,419 36,785 Total other noninterest income $ 326,338 $ 271,639 $ 320,818 Other Noninterest Expense 2006 2005 2004 Other Supplies $ 30,258 $ 26,044 $ 52,205 BillPay Expense 9,458 8,929 - Advertising 49,580 51,892 53,237 Public relations 65,281 69,978 72,774 Contributions 59,628 55,923 47,871 Other insurance expense 21,655 25,040 29,506 Telecommunications expense 104,631 93,886 128,290 Employee travel expenses 32,105 24,483 18,654 Employee conventions expense 19,661 18,666 23,199 Business development expense 1,928 3,071 1,740 Subscriptions expense 17,770 18,148 17,545 Memberships expense 42,419 46,254 22,571 Loan closing fees expense 7,386 22,128 5,539 Loan appraisal fees - 100 7,394 FDIC insurance expense 50,676 22,822 23,950 OCC assessment expenses 95,094 73,432 70,012 Errors on customer accounts 598 2,409 888 Employee education expenses 45,875 38,989 46,638 Cash over/short 1,973 1,736 1,408 Other real estate expenses 124,096 9,778 31,246 Repossed assets expense 5,549 5,161 6,552 Loss on sale of assets 80,641 7,863 18,215 Mortgage originator retainer 25,962 17,308 - Core deposit intangible amortization 13,399 13,399 13,399 Due from banks service fees 79,396 93,492 75,797 WV business franchise tax 62,652 56,853 58,682 Business & occupation tax 47,471 40,004 27,834 Other taxes and licenses 28,724 31,257 35,988 Employee kitchen supplies 3,702 3,835 7,815 Fraudulent check write-offs 202 28,008 1,779 Miscellaneous expense 118,175 55,709 63,762 Total other noninterest expense $ 1,245,945 $ 966,597 $ 964,490 December 14, 2007 Volley Page 5 Consolidated Statements of Comprehensive Income, page 27 5.In future filings we will revise our Consolidated Statements of Comprehensive Income and Consolidated Statements of Changes in Shareholders’ Equity for the period ended December 31, 2006 to report the transition adjustment required upon the adoption of SFAS 158 as an adjustment of the ending balance of accumulated other comprehensive income.In future filings where this information is presented, we will also disclose this revision in a footnote to the financial statements.The following represents a draft of those revised statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For The Years Ended December 31, 2006, 2005 and 2004 2006 2005 2004 Net Income $ 2,086,891 $ 2,047,186 $ 1,656,339 Other comprehensive income/(loss): Gross unrealized gains/(losses) arising during the period 338,294 (1,060,150 ) (972,022 ) Adjustment for income tax (benefit)/expense (128,552 ) 402,857 369,368 209,742 (657,293 ) (602,654 ) Reclassification adjustment for (gains)/losses included in net income 17,694 - (23,185 ) Adjustment for income tax (benefit)/expense (6,724 ) - 8,810 10,970 - (14,375 ) Increase in minimum pension liability - (1,155,756 ) - Adjustment for income tax benefit - 439,187 - - (716,569 ) - Other comprehensive income/(loss), net of tax 220,712 (1,373,862 ) (617,029 ) Comprehensive Income $ 2,307,603 $ 673,324 $ 1,039,310 December 14, 2007 Volley Page 6 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the Years Ended December 31, 2006, 2005 and 2004 Common Stock Additional Paid-In Retained Accumulated Other Comprehensive Treasury Total Share-holders’ Shares Amount Capital Earnings Income/(Loss) Stock Equity Balance, December 31, 2003 750,000 $ 1,500,000 $ 2,100,000 $ 18,965,862 $ 675,016 $ (2,762,464 ) $ 20,478,414 Net income - - - 1,656,339 - - 1,656,339 Cost of 7,465 shares acquired as treasury stock - (322,854 ) (322,854 ) Cash dividends declared ($0.52 per share) - - - (972,089 ) - - (972,089 ) Other comprehensive income, net of tax - (617,029 ) - (617,029 ) Balance, December 31, 2004 750,000 1,500,000 2,100,000 19,650,112 57,987 (3,085,318 ) 20,222,781 Net income - - - 2,047,186 - - 2,047,186 Cost of 5,925 shares acquired as treasury stock - (290,074 ) (290,074 ) Cash dividends declared ($0.53 per share) - - - (992,726 ) - - (992,726 ) Other comprehensive income, net of tax - (1,373,862 ) - (1,373,862 ) Balance, December 31, 2005 750,000 1,500,000 2,100,000 20,704,572 (1,315,875 ) (3,375,392 ) 19,613,305 Net income - - - 2,086,891 - - 2,086,891 Cost of 24,460 shares acquired as treasury stock - (456,171 ) (456,171 ) Cash dividends declared ($0.57 per share) - - - (1,048,482 ) - - (1,048,482 ) Other comprehensive income, net of tax - 220,712 - 220,712 Adjustment to initially apply statement of financial accounting standard no. 158, net of tax - (138,236 ) - (138,236 ) Stock split effected in the form of a 200% stock dividend 1,500,000 3,000,000 (2,100,000 ) (900,000 ) - - - Balance, December 31, 2006 2,250,000 $ 4,500,000 $ - $ 20,842,981 $ (1,233,399 ) $ (3,831,563 ) $ 20,278,019 December 14, 2007 Volley Page 7 The following is a draft of the footnote disclosure to discuss the change in reported comprehensive income for 2006: The company adopted Statement of Financial Accounting Standard No. 158 Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans (SFAS 158) as of December 31, 2006.The company had previously reported the adjustment to initially apply SFAS 158 as a component of comprehensive income on the Consolidated Statements of Comprehensive Income and Consolidated Statements of Changes in Shareholders’ Equity on our Form 10-K filed for the year ended December 31, 2006.The reporting of this adjustment has been subsequently changed to conform to the implementation guidance in SFAS 158 and is separately presented herein as an adjustment to the ending balance of accumulated other comprehensive income, net of tax, on our Consolidated Statement of Changesin Shareholders’ Equity for the year ended December 31, 2006. Note 12, Other Borrowings, page 45 6. In future filings we will present short-term borrowings information for the last three fiscal years as required by Item VII. of Industry Guide 3.The following table presents a draft of the revised table disclosing our short-term borrowing obligations: Repurchase Line of Federal Funds Agreement Credit Purchased 2006 Amount outstanding at December 31 $ 15,970,434 $ 3,438,000 $ 425,000 Weighted average interest rate at December 31 3.99 % 5.40 % 5.56 % Maximum month-end amount outstanding $ 25,052,293 $ 9,630,000 $ 2,800,000 Average daily amount outstanding $ 19,204,359 $ 2,699,222 $ 69,521 Weighted average interest rate for the year 3.43 % 5.20 % 4.79 % 2005 Amount outstanding at December 31 $ 20,511,399 $ - $ - Weighted average interest rate at December 31 2.50 % - - Maximum month-end amount outstanding $ 24,983,307 $ 1,389,500 $ - Average daily amount outstanding $ 21,635,619 $ 108,678 $ 14,178 Weighted average interest rate for the year 2.30 % 3.60 % 3.55 % 2004 Amount outstanding at December 31 $ 19,080,155 $ 3,130,000 $ 300,000 Weighted average interest rate at December 31 1.54 % 2.21 % 2.50 % Maximum month-end amount outstanding $ 20,090,632 $ 3,130,000 $ 300,000 Average daily amount outstanding $ 18,487,333 $ 667,135 $ 822 Weighted average interest rate for the year 1.62 % 1.35 % 2.50 % December 14, 2007 Volley Page 8 We appreciate your assistance in enhancing the overall disclosure of our filing.If you have additional questions or require more information with regard to any of the information presented above, you may contact me via correspondence or phone at (304) 636-4095. We acknowledge that Citizens Financial Corp. is responsible for the adequacy and accuracy of the disclosure in the filing; that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and that Citizens Financial Corp. may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Thomas K. Derbyshire Thomas K. Derbyshire Vice President, Treasurer, & Principle Financial Officer
